Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 4, 2021 has been entered.  All arguments and the Declaration submitted under 37 C.F.R. §1.132 by Yuki Yamamoto, M.D., Ph.D. on Feb. 4, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-8, 11-29, 31-34, 39 and 40 are currently pending.
Claims 1, 29 and 31-34 are amended.

 	Claims 9, 10, 30 and 35-38 are cancelled. 
New claims 39 and 40 have been added.  
	Claims 1-8, 11, 29, 31-34, 39 and 40 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  
The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11, 29, 31-34, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "predominantly" in claim 1 is a relative term which renders the claim indefinite. The term "predominantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
All other claims depend directly or indirectly from rejected claim 1 and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7, 8, 29, 31-34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (Stem Cell Reports, Aug. 21, 2014) (ref. of record) as evidence by Snoeck et al. (WO 2014/018691 A1, published Jan. 30, 2014) (ref. of record) and in view of Snoeck et al. (WO 2014/018691 A1, published Jan. 30, 2014) (ref. of record) and Van der Velden et al. (Respiratory Research, 2013) (ref. of record) and.
With respect to claim 1, Gotoh teaches a method for producing predominantly type II alveolar epithelial cells from pluripotent stem cells (pg. 394 para. 1).  Gotoh teaches selecting for type II alveolar epithelial cells with the surface marker carboxypeptidase (CPM) (pg. 394 para. 1), therefore the cells would predominantly be type II alveolar epithelial cells.  With respect to claims 1 and 31-34 Step (1) and claims 2 and 40, Gotoh teaches culturing pluripotent stem cells in a basal medium containing 100 ng/ml of activin A and 1 µM of CHIR99021 (a GSK3β inhibitor) for 6 days (Figure 1A and Supplemental pg. 12-15 “2D differentiation”).  With respect to claims 1 and 31-34 Step (2) and claims 2 and 40, Gotoh teaches culturing the cells obtained in Step (1) in a basal medium containing 100 ng/ml Noggin (a BMP inhibitor) and 10 µM SB-431542 (a TGFβ inhibitor) for 4 days (Figure 1A and Supplemental pg. 12-15 “2D   With respect to claims 1 and 31-33 Step (3) and claims 2 and 40, Gotoh teaches culturing the cells obtained in Step (2) in a basal medium containing 100 ng/ml BMP4, 0.05-1.0 µM ATRA (all-trans retinoic acid), and 1.5-3.5 µM CHIR99021 (a GSK3β inhibitor) for 4 days (Figure 1A and Supplemental pg. 12-15 “2D differentiation”).  With respect to claims 1 and 31-34 Step (4), Gotoh teaches culturing the cells obtained in Step (3) in a medium containing 100 ng/ml FGF10 for 7 days (Figure 1A and Supplemental pg. 12-15 “2D differentiation”).  With respect to claims 1 and 31-34 Step (5) and claim 2, Gotoh teaches culturing the cells obtained in Step (4) in a medium containing 50 nM dexamethasone (a steroid drug), 100 µM 8-Br-cAMP (a cAMP derivative), 100 µM isobutylmethylxanthine (a phosphodiesterase inhibitor) and 50 ng/ml KGF for 4 days (Figure 1A).  With respect to claim 1 Step (5), Gotoh teaches culturing the cells under three dimensional conditions (abstract, Fig. 4 A and Supplemental pg. 17 para. 2).  
With respect to claims 3 and 4, Gotoh teaches the method where the medium in Step (1) further comprises Y-27632 (a ROCK inhibitor) and sodium butyrate (a HDAC inhibitor) (Supplemental pg. 13 para. 1).  With respect to claim 5, Gotoh teaches the method where following Step (4) CPM-positive cells are isolated as alveolar epithelial progenitor cells (Fig. 1a and Fig. 4a, pg. 397 Col. 1 para. 2).  With respect to claims 7 and 8, Gotoh teaches the method where the medium in Step (5) further comprises Y-27632 (a ROCK inhibitor) (Supplemental pg. 17 para. 2).   With respect to claim 29, Gotoh teaches the alveolar epithelial progenitor cells are carboxypeptidase M-positive (CPM-positive) (abstract).  
claim 34 or where the range of the GSK3β inhibitor is 2.5-3.5 µM as recited in claims 33 and 34.  Although Gotoh does not teach the concentration of BMP or the exact range of the GSKβ3 inhibitor as recited in claims 33 and 34, one of ordinary skill in the art would recognize that the concentration of BMP4 and the GSKβ3 inhibitor are result effective variables and that the concentrations of BMP4 and the GSKβ3 inhibitor would be matter of routine optimization as evidenced by Snoeck.  Snoeck teaches that morphogen concentration and timing should be optimized for each individual cell line (0138).  
Gotoh does not teach the method where the concentration of FGF10 in the medium used in Step (4) is 10 ng/ml as recited in claim 34.  Although Gotoh does not teach the concentration of FGF10 as recited in claim 34, one of ordinary skill in the art would recognize that the concentration FGF10 is a result effective variable and that the concentration of FGF10 would be matter of routine optimization as evidenced by Snoeck.  Snoeck teaches that morphogen concentration and timing should be optimized for each individual cell line (0138).  
Gotoh does not teach the method where the cells are cultured for at least for 14 days and for 14 days in Step (5) as recited in claims 31-34.  However, Snoeck teaches a similar method of producing type II alveolar epithelial cells from pluripotent stem cells where the cells are cultured in the DCI medium or the Step (5) medium for at least 23 days (0128).  Furthermore, one of ordinary skill in the art would recognize that the culture period is a result effective variable and that the amount of culturing time would be matter of routine optimization as evidenced by Snoeck.  For instance, Snoeck  would have had a reasonable expectation of success in modifying the method of Gotoh to have the claimed culture times.  
Gotoh does not teach the method where the culture medium in Step (4) further contains a GSK3β inhibitor, KGF and a NOTCH signal inhibitor as recited in claims 1 and 32-34 or where the NOTCH signal inhibitor is DAPT as recited in claim 2.  Similarly, Gotoh does not teach the GSK3β inhibitor at a concentration of 1 to 50 µM or 1 to 3 µM or at 3 µM as recited in claims 32-34, respectively; KGF at a concentration of 1 ng to µg/ml or 10 ng/ml as recited in claims 32-34; and a NOTCH signal inhibitor at a concentration of 1 to 50 µM, 10 to 50 µM or 20 µM as recited in claims 32-34, respectively.  However, Snoeck teaches a similar method for producing type II alveolar epithelial cells from pluripotent stem cells (abstract, 0005, 0035 and 0040) where after forming anterior foregut endoderm (AFE) cells (0106), the AFE cells are cultured in a medium containing CHIR99021 (GSKβ3 inhibitor), BMP4, and retinoic acid to produce ventralized cells (0111 and 0119) and then further cultured in medium containing CHIR99021, BMP4, FGF7 (KGF) and retinoic acid (0111 and 0119).  In addition, Snoeck teaches culturing the lung field progenitor cells (ventralized AFE cells) with CHIR99021 at a concentration of 3 µM, FGF10 at a concentration of 10 ng/ml, FGF7 (KGF) at a concentration of 10 ng/ml and retinoic acid to produce ventralized cells claim 1 Step (4), Snoeck teaches that in some embodiments, DAPT (a NOTCH signal inhibitor) is added to the medium after AFE cells are made to produce lung and airway epithelial cells from the progenitors in the medium containing the Wnt signaling agonist (CHIR99021 is a Wnt signaling agonist (0111)) and FGF agonist (0047-0048).  Accordingly, it would have been obvious to modify Snoeck so that the ventralization medium contains DAPT to promote the production of lung and airway epithelial cells from the AFE cells.  Accordingly, it would have been obvious to modify Snoeck so that the ventralization medium contains DAPT to promote the production of lung and airway epithelial cells from the AFE cells.  Prior to the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Gotoh to further include GSK3β inhibitor, KGF and a NOTCH signal inhibitor in the culture medium of Step (4) for the benefit of improving cell differentiation into lung as taught by Snoeck when these factors are added at this point in the production of type II alveolar epithelial cells prior to differentiation of the cells into type II alveolar epithelial cells.  It would have been obvious to modify the method of Gotoh to further include GSK3β inhibitor, KGF and a NOTCH signal inhibitor in the culture medium of Step (4), since similar methods successfully included such factors at the same point in producing type II alveolar epithelial cells and found improvement in the production of lung cells as taught by 
Although, Gotoh teaches using flow cytometry to isolate VAFEC (“ventralized” anterior foregut endoderm cells) which express EpCAM and CPM (pg. 395 Col. 1 last para.), Gotoh does not teach the method further comprising a step following Step (5) where cells are isolated which are positive for one or more type II alveolar epithelial cell marker selected from the group of SFTPC, EpCAM and CEACAM6 as recited in claim 1.  However, Gotoh teaches SFTPC is a type II AEC marker and EpCAM is a VAFEC marker (pg. 395 Col. 1 para. 2).  In additional support, Snoeck teaches the simplest way to determine if the cells have been cultured long enough to form type II alveolar epithelial cell is to stain for markers of mature lung and airway cells (0048), teaches staining the cells for EpCAM (0020, 0091, 0097 and 0132) and teaches testing for SFTPC expression to confirm differentiation of the lung progenitor cells.  Accordingly, at 
Gotoh does not teach the method further comprising a step following Step (5) where cells are isolated stain positive for acidic factions as recited in claim 1.  However, Van der Velden teaches LysoTracker, which stains the acidic compartments in live cells, can be used to isolate AT2 (alveolar type II) cells (pg. 1-2 bridging para.).  In further support, Gotoh teaches using flow cytometry to isolate VAFEC (“ventralized” anterior foregut endoderm cells) which express EpCAM and CPM (pg. 395 Col. 1 last para.).  In additional support, Snoeck teaches the simplest way to determine if the cells have been cultured long enough to form type II alveolar epithelial cell is to stain for markers of mature lung and airway cells (0048), teaches staining the cells for EpCAM (0020, 0091, 0097 and 0132) and teaches testing for SFTPC expression to confirm differentiation of the lung progenitor cells.  Accordingly, it would have been obvious to one of ordinary claim 1, since it is similar to the method of selecting for type II alveolar epithelial cells which were positive for EpCAM and CPM as taught in Gotoh and Van der Velden teaches the positive staining acidic fractions is a known marker for type II alveolar epithelial cells.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gotoh in such a way that the type II alveolar epithelial cells which stain positive for acidic factions for the purpose being able isolate and select for type II alveolar epithelial cells.  Such a modification merely involves the substitution of one known type of type II alveolar epithelial cell marker for another for the purpose of isolating such cells.
Gotoh does not explicitly teach the method where the proportion of type II alveolar epithelial cells relative to total epithelial cells in the obtained cell population is at least 50% as recited in claim 39.  However, Gotoh teaches an isolated population enriched in alveolar type II and isolating type II alveolar epithelial cells (pg. 394 para. 1) which one of ordinary skill in the art would reasonable expect would produce a population of cells which are at least 50% type II alveolar epithelial cells.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gotoh as evidenced by Snoeck and in view of Snoeck and Van der Velden (as applied to claims 1-5, 7, 8, 29, 31-34, 39 and 40 above), and further in view of Mancia et al. (Biochemistry and Physiology Part C: Toxicology & Pharmacology, 2012) (ref. of record). 
The teachings of Gotoh, Snoeck, and Van der Velden can be found in the previous rejection above.  
Gotoh does not teach the method where following Step (4) the alveolar epithelial progenitor cells are cryopreserved and thawed prior to being cultured in Step (5) as recited in claim 6 or where the type II alveolar epithelial cells obtained in Step (5) are cryopreserved as recited in claim 11.  However, Mancia teaches that lung tissue can be cryopreserved, thawed, and the cells grown in culture (pg. 2 last para. and pg. 3 para. 2 to pg. 4 para. 1).  Prior to the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Gotoh to include steps of cryopreserving the different cell population produced during the method for the benefit of pausing the experiment or process as necessary and to save the cells for future experiments.  It would have been obvious to one of ordinary skill in the art to cryopreserve the cells and thaw the cells for additional differentiation steps of Gotoh, since it was a well-known routine technique in cell culture and lung cells were known to be cryopreserved, thawed and cultured as taught by Mancia.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gotoh to include the steps of cryopreserving and thawing the alveolar epithelial progenitor cells prior to culturing in Step (5) as recited in claim 6 and claim 11, since lung cells were known to be cryopreserved for future experiments as taught by Mancia, and the cryopreservation and thawing of cells was routine and well-known in the art of cell culture. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gotoh as evidenced by Snoeck and in view of Snoeck and Van der Velden (as applied to claims 1-5, 7, 8, 29, 31-34, 39 and 40 above), and further in view of Kolla et al. (American Journal of Respiratory Cell and Molecular Biology, 2007) (ref. of record). 
The teachings of Gotoh, Snoeck, and Van der Velden can be found in the previous rejection above.  
Gotoh does not teach the method wherein following Step (5), a step of isolating cells positive for the type II alveolar epithelial cell marker, CEACAM6 as recited in claim 1.  However, Kolla teaches CEACAM6 is expressed in type II alveolar epithelial cells and teaches testing for CEACAM6 expression in type II alveolar epithelial cells (abstract, Table 2 and Fig. 6).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gotoh in such a way that the marker used for isolating the type II alveolar epithelial cell marker is CEACAM6.  Furthermore, it would have been obvious to one skilled in the art 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1-5, 7, 8, 29, 31-34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Osafune et al. (WO 2014/168264 A1, US 2016/0068816 A1 being used as translation, published Oct. 16, 2014) (ref. of record) as evidenced by Snoeck et al. (WO 2014/018691 A1, published Jan. 30, 2014) (ref. of record) in view of Snoeck et al. (WO 2014/018691 A1, published Jan. 30, 2014) (ref. of record) and Van der Velden et al. (Respiratory Research, 2013) (ref. of record).  
With respect to claim 1, Osafune teaches a method for producing type II alveolar epithelial cells from pluripotent stem cells (0005).  With respect to claims 1 and 31-34 Step (1) and claims 2 and 40, Osafune teaches culturing pluripotent stem cells in a basal medium containing 100 ng/ml of activin A and 1 µM CHIR99021 (a GSK3β inhibitor) for 6 days (Figure 1, 0007-0008 and 0037).  With respect to claims 1 and 31-34 Step (2) and claims 2 and 40, Osafune teaches culturing the cells obtained in step (1) in a basal medium containing 200 ng/ml Noggin (a BMP inhibitor) and 10 µM SB-431542 (a TGFβ inhibitor) for 4 days  (Figure 1, 0009 and 0037).  With respect to claims 1 and 31-34 Step (3) and claim 2, Osafune teaches culturing the cells obtained in Step (2) in a basal medium containing 100 ng/ml BMP4, 0.05 µM ATRA (all-trans retinoic acid), and 2.5 µM CHIR99021 (a GSK3β inhibitor) for 4 days (Figure 1, 0010, and 0037).  With respect to claim 1 and 31-34 Step (4), Osafune teaches culturing the cells obtained in Step (3) in a medium containing 100 ng/ml FGF10 for 7 days (Figure 1 and 0010-0011).  With respect to claims 1 and 31-34 Step (5) and claim 2, Osafune teaches culturing the cells obtained in Step (4) in a medium containing 50 nM dexamethasone (a steroid drug), 100 µM 8-Br-cAMP (a cAMP derivative), 100 µM isobutylmethylxanthine (a phosphodiesterase inhibitor) and 100 ng/ml KGF for at least 4 days (Figure 1, 0010 and 0012).  With respect to claim 1 Step (5), Osafune teaches culturing the cells under three dimensional conditions (0012).  With respect to claims 3 and 4, Osafune teaches the method where the medium in Step (1) further comprises Y-27632 (a ROCK inhibitor) and sodium butyrate (a HDAC inhibitor) (0010).  With respect to claim 5, Osafune teaches the method where following Step (4) CPM-positive cells are isolated as alveolar epithelial progenitor cells (0149).  With respect to claims 7 and 8, Osafune teaches the method where the medium in Step (5) further comprises Y-27632 (a ROCK inhibitor) (0155).  With respect to claim 29, Osafune teaches the alveolar epithelial progenitor cells are carboxypeptidase M-positive (CPM-positive) (0010).  
claim 1.  Similarly, Osafune does not explicitly teach the method where the cell population obtain comprises predominantly type II alveolar epithelial cells as recited in claim 1 or at least 50% of the cell population as recited in claim 39.  However, Snoeck teaches a similar method of producing a cell population alveolar epithelial cells from pluripotent stem cells where the cell population obtained is predominantly type II alveolar epithelial cells.  Specifically, Snoeck teaches an isolated population enriched in alveolar type II (0049) and isolating type II alveolar epithelial cells (0096) which one of ordinary skill in the art would reasonably expect would produce a population of cells that are at least 50% or predominantly type II alveolar epithelial cells.  Snoeck further teaches using flow cytometric cell sorting to isolate type II alveolar epithelial cells after the uptake of fluorescent surfactant protein B (0051).  Additionally, Snoeck teaches the simplest method to determine if the cells have been cultured long enough to form type II alveolar epithelial cell is to stain for markers of mature lung and airway cells (0048) and teaches staining the cells for EpCAM (0020, 0091, 0097 and 0132).  Snoeck further teaches testing for SFTPC expression to confirm differentiation of the lung progenitor cells.  Accordingly, at the time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osafune to include a step of isolating the cells based on the known lung markers of EpCAM and SFTPC and 
Neither Osafune nor Snoeck teach the method further comprising a step following Step (5) where cells are isolated stain positive for acidic factions as recited in claim 1.  However, Van der Velden teaches LysoTracker, which stains the acidic compartments in live cells, can be used to isolate AT2 (alveolar type II) cells (pg. 1-2 bridging para.).  In additional support, Snoeck teaches the simplest way to determine if the cells have been cultured long enough to form type II alveolar epithelial cell is to stain for markers of mature lung and airway cells (0048), teaches staining the cells for EpCAM (0020, 0091, 0097 and 0132) and teaches testing for SFTPC expression to confirm differentiation of the lung progenitor cells.  Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method taught by the combined teachings of Osafune and Snoeck to include isolating type II alveolar epithelial cells after Step (5) by selecting for those which stain positive for acidic fractions as recited in claim 1, since it is similar to 
Osafune does not teach the method where the concentration of BMP4 in the medium used in Step (3) is 20 ng/ml as recited in claim 34 or where the range of the GSK3β inhibitor is 2.5-3.5 µM as recited in claims 33 and 34.  Although Osafune does not teach the concentration of BMP or the exact range of the GSKβ3 inhibitor as recited in claims 33 and 34, one of ordinary skill in the art would recognize that the concentration of BMP4 and the GSKβ3 inhibitor are result effective variables and that the concentrations of BMP4 and the GSKβ3 inhibitor would be matter of routine optimization as evidenced by Snoeck.  Snoeck teaches that morphogen concentration and timing should be optimized for each individual cell line (0138).  
Osafune does not teach the method where the concentration of FGF10 in the medium used in Step (4) is 10 ng/ml as recited in claim 34.  Although Osafune does not teach the concentration of FGF10 as recited in claim 34, one of ordinary skill in the art would recognize that the concentration FGF10 is a result effective variable and that the concentration of FGF10 would be matter of routine optimization as evidenced by 
Osafune does not teach the method where the cells are cultured for at least for 14 days and for 14 days in Step (5) as recited in claims 31-34.  However, Snoeck teaches a similar method of producing type II alveolar epithelial cells from pluripotent stem cells where the cells are cultured in the DCI medium or the Step (5) medium for at least 23 days (0128).  Furthermore, one of ordinary skill in the art would recognize that the culture period is a result effective variable and that the amount of culturing time would be matter of routine optimization as evidenced by Snoeck.  For instance, Snoeck teaches culturing the cells in the medium of Step (2) for longer periods if necessary to produce the desired cells (0107) and teaches that morphogen concentration and timing should be optimized for each individual cell line (0138).  Accordingly, similar methods of producing type II alveolar epithelial cells from pluripotent stem cells were known to use the claimed culture times for similar steps.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Osafune to have the claimed culture times.  
Osafune does not teach the method where the culture medium in Step (4) further contains a GSK3β inhibitor, KGF and a NOTCH signal inhibitor as recite in claim 1 or where the NOTCH signal inhibitor is DAPT as recited in claim 2.  Similarly, Osafune does not teach the GSK3β inhibitor at a concentration of 1 to 50 µM or 1 to 3 µM or at 3 µM as recited in claims 32-34, respectively; KGF at a concentration of 1 ng to µg/ml or 10 ng/ml as recited in claims 32-34; and a NOTCH signal inhibitor at a concentration of 1 to 50 µM, 10 to 50 µM or 20 µM as recited in claims 32-34, respectively.  However, 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osafune as evidenced by Snoeck and in view of Snoeck and Van der Velden (as applied to claims 1-5, 7, 8, 29, 31-34, 39 and 40 above), and further in view of Mancia et al. (Biochemistry and Physiology Part C: Toxicology & Pharmacology, 2012) (ref. of record). 

Osafune does not teach the method where following Step (4) the alveolar epithelial progenitor cells are cryopreserved and thawed prior to being cultured in Step (5) as recited in claim 6 or where the type II alveolar epithelial cells obtained in Step (5) are cryopreserved as recited in claim 11.  However, Mancia teaches that lung tissue can be cryopreserved, thawed, and the cells grown in culture (pg. 2 last para. and pg. 3 para. 2 to pg. 4 para. 1).  Prior to the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Osafune to include steps of cryopreserving the different cell population produced during the method for the benefit of pausing the experiment or process as necessary and to save the cells for future experiments.  It would have been obvious to one of ordinary skill in the art to cryopreserve the cells and thaw the cells for additional differentiation steps of Osafune, since it was a well-known routine technique in cell culture and lung cells were known to be cryopreserved, thawed and cultured as taught by Mancia.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Osafune to include the steps of cryopreserving and thawing the alveolar epithelial progenitor cells prior to culturing in Step (5) as recited in claim 6 and cryopreserving the type II alveolar epithelial cells obtained in Step (5) as recited in claim 11, since lung cells were known to be cryopreserved for future experiments as taught by Mancia, and the cryopreservation and thawing of cells was routine and well-known in the art of cell culture. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Osafune as evidenced by Snoeck and in view of Snoeck and Van der Velden (as applied to claims 1-5, 7, 8, 29, 31-34, 39 and 40 above), and further in view of Kolla et al. (American Journal of Respiratory Cell and Molecular Biology, 2007) (ref. of record). 
The teachings of Osafune, Snoeck, and Van der Velden can be found in the previous rejection above.  
The combined teachings of Osafune, Snoeck, and Van der Velden does not teach the method wherein following Step (5), a step of isolating cells positive for the type II alveolar epithelial cell marker, CEACAM6 as recited in claim 1.  However, Kolla teaches CEACAM6 is expressed in type II alveolar epithelial cells and teaches testing for CEACAM6 expression in type II alveolar epithelial cells (abstract, Table 2 and Fig. 6).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Osafune, Snoeck, and Van der Velden in such a way that the marker used for isolating the type II alveolar epithelial cell marker is CEACAM6.  Furthermore, it would have been obvious to one skilled in the art to have further modified combined teachings of Osafune, Snoeck, and Van der Velden such that the marker used for isolating the type II alveolar epithelial cell marker is CEACAM6, since CEACAM6 was a known marker for type II alveolar epithelial cells 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Feb. 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that Snoeck is non-analogous art, since the process steps of Snoeck are mismatched with the process steps of the claimed method as represented in Exhibit A (Remarks pg. 13 para. 6-7 and pg. 14-15 bridging para.).  Applicant further argues that the method disclosed Snoeck is different from the claimed method, since Snoeck does not specify the timing of the addition of DAPT to the lung and airway progenitor cells whereas DAPT is added only in step 4 of the claimed method (Remarks pg. 14 para. 7).  Specifically, Applicant argues that Snoeck teaches only adding DAPT in para. [0047] and para. [0048] and makes it clear that DAPT can be added in steps 4 and 5 of the claimed invention (Remarks pg. 15 para. 2 to pg. 16 para. 1).  Applicant argues that the method of Snoeck has CHIR and FGF10 added to the culture medium in comparable step 5 of the instant method whereas the claimed method does not add 
Applicant argues that the cell types in each differentiation step are different between Snoeck and the method in the instant application (Remarks pg. 14 para. 9).  Applicant’s arguments with respect to Snoeck have been considered, but are moot because Snoeck is no longer being used as a primary reference in the new rejections.  
Applicant argues that the claimed method results in the selective induction of Type II alveolar epithelial cells relative to airway epithelial cells and significantly increased efficiency of Type II alveolar epithelial cells relative to airway epithelial cells (Remarks pg. 14 para. 10-11).  Applicant points to data presented in the Declaration submitted under 37 C.F.R. § 1.132 by Dr. Yamamoto demonstrate that the results of the claimed invention have surprising and unexpected results (Remarks pg. 16 para. 3).  Specifically, Applicant argues that the data in Declaration demonstrate when DAPT is only added to step 4 of the claimed method compared to when it is added to steps 4 and 5, there is increase in AT2 (Type II alveolar epithelial cell) production (Remarks pg. 
With respect to the remaining rejections under 103, Applicant argues that claim 1 as written is nonobvious over the art of record, therefor the dependent claims are nonobvious as well (Remarks pg. 17 para. 2 to pg. 19 last para.).  However, this argument was not found to be persuasive, since it is maintained that claim 1 is not obvious over the art of record.
Applicant requests a rejoinder of withdrawn claims (Remarks pg. 20 para. 2).  It is noted that the Applicant requests that upon a finding of allowability of an elected product claim that any withdrawn process claims be considered for rejoinder if the withdrawn claims require all of the limitations of the allowed claims.

Response to Evidentiary Declaration under 37 CFR §1.132
The Declaration of Dr. Yuki Yamamoto filed on Feb. 4, 2021 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of the claims under 35 U.S.C. §103 over Gotoh and Osafune.
Dr. Yamamoto presents data from experiments comparing the efficiency of the production of AT2 cells when DAPT is added to both steps 4 and 5 of the claimed method or when DAPT is only added to step 5 of the claimed method.  The experiments demonstrated that when DAPT is only added to step 5 there is a mean production efficiency is 23.98% compared to 9.783% when DAPT is added to steps 4 and 5 (Declaration para. 4 and 5).  Dr. Yamamoto states that it is their opinion that this improvement in production would not have been expected (Declaration para. 6).  However, as stated previously, both Gotoh and Osafune teach the method where DAPT is not added to the medium used in Step (5).  Although the data shows when alveolar organoids produced by the inventive process when treated with a medium containing no DAPT in Step (5) of the method there is an increase in production of type II alveolar epithelial compared to cells treated with a medium containing 20 µM DAPT in Step (5), the data is not commensurate in scope with the claim invention.  It is unclear if the same effects would be achieved under different conditions.  Claim 1 does not limit the days in culture, number of cells seeded, concentrations of the different factors added to the medium of each step or the basal medium used in the each step.  Additionally, it is not clear that the results are significant.


Conclusion
	No claims are allowed.







Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632